Citation Nr: 0943927	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a  February 2007 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).

During the appeal period, in a rating decision in March 2008, 
the RO denied the Veteran's claim for a total disability 
rating for compensation based on individual unemployability.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once a Veteran submits evidence of a medical 
disability and makes a claim for the initial highest possible 
rating, and additional submits evidence of unemployability, 
VA must consider a total disability rating for compensation 
based on individual unemployablity.).  The Veteran did not 
appeal the adverse determination by the RO after he was 
notified of his appellate rights, which by operation of law 
became a final decision.  38 U.S.C.A. § 7105(c) and 38 C.F.R. 
§ 3.104.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009) 
(Where the assignment of the initial disability rating is on 
direct appeal, the total disability rating is part of the 
initial disability rating, where the Veteran filed a notice 
of disagreement to the effective date for the total 
disability rating). 

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing has been associated with the Veteran's file.




FINDING OF FACT

Posttraumatic stress disorder has been productive of 
occupational and social impairment with reduced reliability 
and productivity throughout the appeal period under the 
General Rating Formula for Mental Disorders, including the 
symptoms associated with the diagnosis of posttraumatic 
stress disorder under the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, (DSM-IV) of the American 
Psychiatric Association, which is referred to in 38 C.F.R. 
§ 4.130 (rating mental disorders), but not covered in the 
rating criteria.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for an initial 
rating of 50 percent for posttraumatic stress disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009)  (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Where, as here, service connection has been granted and the 
initial rating has been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  

Once the claim of service connection has been substantiated, 
the filing of a notice of disagreement with the RO's 
decision, rating the disability, does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 
(2008).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Service treatment records and private 
treatment record identified by the Veteran have been obtained 
and associated with the claims file.  

Also, VA has conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  The 
Veteran was afforded VA Compensation and Pension examinations 
in May 2002, December 2007, and April 2007 to evaluate his 
disability.  The reports of these examinations are adequate 
for rating purposes. 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

In a rating decision dated in February 2007, the RO granted 
service connection for posttraumatic stress disorder and 
assigned a 30 percent rating, effective August 29, 2001 and a 
rating of 10 percent effective December 21, 2006.  The 
Veteran appealed the initial assigned ratings.  

In February 2008, the RO issued a statement of the case and 
notified the Veteran that the 30 percent rating since August 
29, 2001, was continued without reduction.



The evidence of record includes private medical records 
dating from October 2001 to July 2006.  In November 2001, a 
private physician reported that the Veteran was averaging 5 
hours of restless, broken sleep, and occasionally waking in a 
sweat or panic.  The physician also stated that the Veteran 
had intrusive thoughts and startle reactions and he was 
hypervigilant and socialized 2 to 3 times per month.  The 
physician reported that the Veteran was limited in his 
ability to sustain social relationships.  The Global 
Assessment of Functioning (GAF) score was 45. 

On VA examination in May 2002, the Veteran stated that he had 
had problems for 31 years and that it had become worse since 
October 11, 2001.  He complained of sleep disturbance with 
nightmares about two to three times a week, as well as 
intrusive thoughts, anxiousness, and discomfort with noise 
and crowds.  He also complained of depression.  He denied 
suicide attempts or panic attacks.  He stated that he had 
been seeing a private psychiatric since November 2001.  He 
stated that he had not worked since 1982 because of back 
condition.

On mental status examination, the Veteran was alert, 
cooperative, and oriented. There were no loose associations 
or flight of ideas and no bizarre motor movements or tics.  

The Veteran's mood was a bit tense, but he was pleasant and 
his affect appropriate.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  There 
was no suicidal or homicidal ideation.  Remote and recent 
memory were good, but the examiner noted that the Veteran 
suffered from a sleep disturbance and was irritable with some 
outbursts of anger.  The Veteran was also was anxious and 
hypervigilant and was startled easily.  According to the 
examiner, the symptoms had interfered with the Veteran's work 
and social activities and caused some distress.   The GAF 
score was 50. 

Private medical records, dating from February 2003 to March 
2007, chronicle a wide array of symptoms, including 
nightmares, flashbacks, panic attacks, sleep disturbance, 
intrusive thoughts, memory loss, difficulty with anger 
control, feelings of sadness, fear, helplessness, 
hopelessness, mood swings, crying spells, thoughts of 
suicide, and some auditory and visual hallucinations.  The 
GAF score in May 2005 was 40.  The GAF score in August 2005 
was 50.  

In July 2003, in November 2006, and in June 2008, a private 
physician stated that he had been treating the Veteran since 
October 31, 2001.  He described the Veteran as having 
nightmares 2 to 3 times a week with a total sleep time of 4 
hours interrupted many times.  He also documented the Veteran 
as reporting daily panic attacks of 5 to 10 minutes' duration 
and daily intrusive thoughts, and of being easily startled 
and hypervigilant.  The physician declared that the Veteran 
had moderate difficulty in sustaining social relationships 
and could not sustain work relationships and that the Veteran 
was unemployable.  The GAF scores were 35, 40, and 40, 
respectively. 

On VA examination in December 2006, the Veteran complained of 
daily intrusive thoughts about traumatic experiences in 
Vietnam and of nightmares about three times per week.  He 
also complained of feeling anxious and irritable.  He 
indicated that he had trouble sleeping and of being easily 
startled.  According to the examiner, posttraumatic stress 
disorder was productive of mild interpersonal and vocational 
disability.  

The VA examiner noted that while the Veteran's employment was 
clearly impacted by a back injury, it appeared that he was 
having some interpersonal difficulties on the job that were 
more likely than not due to his anxiety disorder.  He added 
that the Veteran's work was in some jeopardy even before his 
back injury led to his dismissal.  The examiner stated that 
at the present time the Veteran was able to experience joy 
when engaged in specific activities and he interacted with a 
small circle of friends, and he is able to attend some public 
outings, but he still struggled with anger, sleep problems, 
and traumatic intrusive thoughts.  The GAF score was 63.

On VA examination in April 2007, the Veteran complained of 
difficulty controlling his anger.  The examiner observed that 
the Veteran was appropriately dressed and cooperative and his 
speech was coherent, but psychomotor activity was tense and 
fatigued.  



The Veteran's affect was constricted. His mood was anxious, 
depressed, and tense.  Remote, recent, and immediate memory 
were mildly impaired.  The Veteran rambled and he was easily 
distracted.  The specific symptoms of posttraumatic stress 
disorder included recurrent and intrusive distressing 
recollections of wartime events, avoidance of stimuli 
associated with the trauma, markedly diminished interest or 
participation in significant activities, feelings of 
detachment or estrangement from others, difficulty falling or 
staying asleep, irritability or outbursts of anger, 
difficulty concentrating, and hypervigilance.  The GAF score 
was 53.

In August 2009, the Veteran testified that he did not sleep 
well.  He described symptoms of flashbacks, forgetfulness, 
difficulty maintaining social relationships, irritability, 
anger, and difficulty with interpersonal relationships, 
including numerous separations from his current wife.  He 
testified that he last worked in 1984, and that he stopped 
working because of his back.  Upon direct query he testified 
that he was not on Social Security and had never filed for 
Social Security.

Rating Principles

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  

A higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).



Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See DSM-IV.  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned.  The 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 
4.126.  

A GAF score of ranging between 61 to 70 reflect mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally indicate that the individual is functioning pretty 
well, and has some meaningful interpersonal relationships.  

A GAF score between 51 to 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score between 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score between 31 to 40 range indicates impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work). 



Under the provisions of Diagnostic Code 9411, the criteria 
for the next higher rating, 50 percent, are occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The criteria for a 70 percent rating are occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.   Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment from posttraumatic stress disorder under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV, 
pertaining to the diagnosis of posttraumatic stress disorder.



Analysis

The record shows that the Veteran has symptomatology that is 
associated with the criteria under the General Rating Formula 
for Mental Disorders, Diagnostic Code 9411, and symptoms 
associated with the diagnosis of posttraumatic stress 
disorder under DSM-IV, which is referred to in 38 C.F.R. Part 
4, § 4.130 (rating mental disorders), but not covered in the 
rating criteria.  All of the Veteran's symptoms are 
considered in the analysis.

When interpreted in light of the whole recorded history and 
reconciling the various reports into a consistent picture, 
the Board finds that the evidence portrays a consistent 
pattern of occupational and social impairment with reduced 
reliability and productivity throughout the appeal period due 
to such symptoms as panic attacks more than once a week, 
impairment of short-and long-term memory, disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Accordingly, the Board finds that the criteria for a rating 
of 50 percent have been met throughout the appeal period.  

The Veteran however does not suffer from frequent suicidal 
ideation or from obsessional rituals, near-continuous panic 
or depression affecting his ability to function 
independently, appropriately and effectively, neglect of 
personal appearance and hygiene, or complete inability to 
establish and maintain effective relationships.  

While there is a significant disparity between the GAF scores 
assigned by the Veteran's private physician and the scores 
assigned by the VA examiners, which are not dispositive for 
rating purposes, the symptoms identified and reported by the 
private physician and VA examiners are consistent in nature 
and severity throughout the appeal period.   Accordingly, the 
Board finds that the criteria for a rating of 70 percent are 
not met at any time during the appeal.  The Board also finds 
that a staged rating is not warranted since the Veteran's 
symptoms have remained constant throughout the course of the 
period on appeal.  Fenderson, 12 Vet. App. 119, 126 (1999).



Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) 
aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 
2009).

Here, the rating criteria reasonably describe the Veteran's 
symptoms and provide for a higher rating for additional or 
more severe symptoms, which have not been shown.  Therefore 
the disability picture is contemplated by the Rating 
Schedule.  Consequently, referral for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
required.

ORDER

An initial disability rating for posttraumatic stress 
disorder of 50 percent is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


